DETAILED ACTION
This communication is in response to the Application filed on 02/16/2021. Claims 1-20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This Application is a CIP of 16/102690. The 16/102690 case does not comprise subject matter with respect to beamforming with respect to masks. Therefore, the prior art date for examination purposes (prior art) will be 02/16/2021.

Double Patenting
The Examiner reviewed the parent case 16/102690. This case has been patented into US 10923139. After reviewing the claims, the claims of the issued patent differ in scope to that of the instant application. Therefore, the Examiner does not feel a Double Patenting is appropriate but reserves the right to issue a rejection If the claims come closer in scope to that of the issued patent. 

Claim Objections
Claims 4 and 13 are objected to because of the following informalities:  “for retraining the neural network” should be replaced with “and retraining the neural network based on the extracted audio sample”. The Examiner has interpreted retraining as a process which uses the SNR.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-7, 10-12, 15-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2017/0041358) in view of Boeddeker et al. (“Exploring Practical aspects of Neural Mask-Based Beamforming for Far Field Speech Recognition”) in view of Efrati (US 2014/0359139).
As to claim 1, Wang teaches a system for processing information of a meeting, comprising: 
a communication interface configured to receive a plurality of audio streams obtained by multiple terminal devices, wherein each of the multiple terminal devices obtains one or more of the plurality of audio streams (see [0049], where master device receives audio and video information with respect to a virtual conference with satellite devices and remote devices and see [0080], where the master device sends packets of the selected channel as downlink packets to the plural satellite devices); 
a memory storing computer-executable instructions (see [0140], memory devices described and software implementation); and 
a processor in communication with the communication interface and the memory, the processor being configured to execute the computer-executable instructions to perform operations, wherein the operations comprise (see [0139], where processor is described and [0140], instructions): 
 determining signal-to-noise-ratio (SNR) indicators associated with the synchronized audio streams (see [0077], where the SNR value is associated with each channel); 
selecting, from the synchronized audio streams, a candidate audio stream based on the SNR indicators (see [0077], where channel with highest SNR is selected), wherein the SNR indicator associated with the candidate audio stream indicates that the candidate audio stream has a higher SNR than that of a predetermined number of other audio streams (see [0051]-[0052], where channel with best SNR is selected) ; and 
generating a synthesis an audio data stream including at least a portion of the candidate audio stream (see Figure 3, where uplink data packets are processed of selected channel and transmitted to satellite devices and [0070]-[0071],where satellite devices may output audio data via speaker to the user).
	However, Wang does not specifically teach beamforming the plurality of audio streams based on a spectral mask indicating signal and noise presence probabilities.
	Boeddeker does teach beamforming the plurality of audio streams based on a spectral mask indicating signal and noise presence probabilities (see page 6697-6698, sect 2, right column, last paragraph continued to next page and first paragraph of sect. 2.1, where multichannel microphone signal of a beamformer described, where the mask estimation NN produces speech and noise masks interpreted as speech and noise probabilities).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the processing of audio information as taught by Wang with the beamforming and spectral masks as taught by Boeddeker in order to provide ASR performance gains (see Boeddeker sect 5).
However, Wang in view of Boeddeker does not specifically teach synchronizing the beamformed audio streams; associated with the synchronized audio streams; selecting, from the synchronized audio streams.
Efrati does teach synchronizing the beamformed audio streams; associated with the synchronized audio streams; selecting, from the synchronized audio streams (see [0037], where synchronization of streams based on a shared clock with respect to audio/video streams 225/230/235, where Wang teaches the selection and Boeddeker the beamforming).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the audio as taught by Wang in view of Boeddeker with the synchronization as taught by Efrati in order to improve transfer of active communication session streams between devices (see Efrati [0007]).
As to claims 10 and 19, apparatus claims 1 and 19 and method claim 10 are related as apparatus and the method of using same, with each claimed element's function corresponding to the claimed apparatus function step. Accordingly claims 10 and 19 are similarly rejected under the same rationale as applied above with respect to method claim. With respect to claim 19, Wang in [0140] teaches the memory devices.

	As to claim 2 and 11, Wang in view of Boeddeker in view of Efrati teach all of the limitations as in claim 1 and 10 above.
	Furthermore, Boeddeker teaches wherein the operations comprise: applying a neural network to the plurality of audio streams received by the communication interface to generate the spectral mask (see page 6698, left column, sect 2.1, 1st paragraph where mask estimation NN produces speech and noise mask where each mic signal is forwarded through NN).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the processing of audio information as taught by Wang with the beamforming and spectral masks as taught by Boeddeker in order to provide ASR performance gains (see Boeddeker sect 5).

As to claim 3 and 12, Wang in view of Boeddeker in view of Efrati teach all of the limitations as in claim 1, 10, above.
Furthermore, Boeddeker teaches wherein the neural network is trained using data generated by the multiple terminal devices under a predetermined condition (see page 6699,sect. 4 right column, 2nd full paragraph, where CHIME 3, simulated training data was used in which reference 2 is incorporated by reference and where simulation is derived from headset and microphones from a tablet) .
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the processing of audio information as taught by Wang with the beamforming and spectral masks as taught by Boeddeker in order to provide ASR performance gains (see Boeddeker sect 5).

As to claim 6, 15, and 20, Wang in view of Boeddeker in view of Efrati teach all of the limitations as in claim 1, 10, and 19 above.
Furthermore, Boeddeker teaches wherein beamforming the plurality of audio streams based on the spectral mask comprises: computing spatial covariance matrices for signal and noise; and determining beamforming coefficients based on the spatial covariance matrices (see page 6698, left column, sect. 2.2, 1st paragraph where beamforming coefficient vector is calculated based on speech and noise covariance matrices).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the processing of audio information as taught by Wang with the beamforming and spectral masks as taught by Boeddeker in order to provide ASR performance gains (see Boeddeker sect 5).

As to claim 7 and 16, Wang in view of Boeddeker in view of Efrati teach all of the limitations as in claim 1 and 10, above.  
Furthermore Efrati does teach the plurality of audio streams received by the communication interface comprise time stamps; synchronizing the beamformed audio streams comprises synchronizing the beamformed audio streams based on the time stamps.(see [0037], where synchronization of streams based on a shared clock with respect to audio/video streams 225/230/235).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the audio as taught by Wang in view of Boeddeker with the synchronization as taught by Efrati in order to improve transfer of active communication session streams between devices (see Efrati [0007]).

Claim 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Boeddeker in view of Efrati as applied to claim 1 above, and further in view of Crump (US 9,319,782).
As to claim 8 and 17, Wang in view of Boeddeker in view of Efrati teach all of the limitations as in claim 1 and 10, above.
However, Wang in view of Boeddeker in view of Efrati does not specifically teach determining cross-correlation values among the beamformed audio streams; and synchronizing the beamformed audio streams based on a peak of the cross-correlation values.
Crump teaches wherein the operations comprise: determining cross-correlation values among the beamformed audio streams; (see col. 5, lines 19-50, where cross correlation is performed between two audio signals from a first and second device).; and synchronizing the beamformed audio streams based on a peak of the cross-correlation values (see col. 5, lines 19-50, where the synchronization is based on max value based on the cross correlation).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the audio as taught by Wang in view of Boeddeker in view of Efrati with the synchronization as taught by Crump in order to provide increased user experience when distortions are minimized (see Crump col. 1, lines 15-20).

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Boeddeker in view of Efrati as applied to claim 1 above, and further in view of Sharifi (US 2021/0104221).
As to claim 9 and 18 Wang in view of Boeddeker in view of Efrati teach all of the limitations as in claim 1 and 10, above.
However, Wang in view of Boeddeker in view of Efrati does not specifically teach wherein the operations comprise: performing wakeup word detection based on the synthesis audio stream.
Sharifi teaches wherein the operations comprise: performing wakeup word detection based on the synthesis audio stream (see [0041], where hotword detector 200 prevents activation of user device when synthesized speech comprises the hotword).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the audio as taught by Wang in view of Boeddeker in view of Efrati with the wakeup word as taught by Sharifi in order to  avoid initiation of the wakeup process and allow devices to stay in low power state longer to conserve power (See Sharifi [0025]).

Allowable Subject Matter
Claims 4-5 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  More specifically, as to claims 4 and 13, none of the prior art of record teach the training of the neural network used in generation spectral mask on the basis of an audio sample having an SNR higher than a threshold. The best prior art of record Boeddeker does not make use of SNR as part of the NN training process. Claims 5 and 14 depend on the allowable claims 4 and 13 and therefore are objected to for similar reasons.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARAS D SHAH whose telephone number is (571)270-1650. The examiner can normally be reached Monday-Thursday 7:30AM-2:30PM, 5PM-7PM (EST), Friday 8AM-noon (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Paras D Shah/Primary Examiner, Art Unit 2659                                                                                                                                                                                                        10/23/2022